DETAILED ACTION
This Office action is in response to Applicant’s after-final reply filed 02/22/201.
Claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 are allowed.
Claims 3, 5, 10, 12, 17, and 19 are canceled.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Statutory Review under 35 USC § 101
Claims 1-2, 4, and 6-7 are directed towards a method and have been reviewed.
Claims 1-2, 4, and 6-7 appear to remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions, specifically involving elements such as transmitting computed deltas of created snapshots and performing transmissions, caching, and committals in response to a determined loss event.
Claims 8-9, 11, and 13-14 are directed toward a system and have been reviewed.
Claims 8-9, 11, and 13-14 appear to remain statutory, as the system includes hardware (a processor) as disclosed in ¶ 0035-0038 of the applicant’s specification. Further, claims 8-9, 11, and 13-14 perform the methods of claims 1-2, 4, and 6-7, which are directed to significantly more than an abstract idea based on currently known judicial exceptions
Claims 15-16, 18, and 20 have been amended and directed toward an article of manufacture; claims 15-16, 18, and 20 have been reviewed.
Claims 15-16, 18, and 20 appear to remain statutory, as the article of manufacture excludes signals (claim says non-transitory).


Allowable Subject Matter
Claims 1-2, 4, 6-9, 11, 13-16, 18, and 20 are allowed.

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include previously utilized references Hayden1, Lee2, Ban3, and Kawaguchi4 and newly cited reference Lindsay5.

Hayden teaches (FIG. 20) a primary site comprising a primary file system and a replication service. Hayden further teaches (FIG. 22, ¶ 0172-0174) creating a snapshot to synchronize a primary file system with a secondary file system. This synchronization is performed through (¶ 0169-0171) asynchronous data copying and transferring/playing back "data sets.”
Hayden further teaches (¶ 0170) playing back delta set (n-x) while simultaneously replicating delta set (n).


Lee teaches transferring data to a cache previously determined to not be within the cache (FIG. 8, col. 15, line 57-67). Any requested data within the cache is transferred to a host computer and synchronously destaged. 

Ban teaches (¶ 0094) signaling successful replication of data or otherwise determining a failed replication. In the event of a failed replication, the modification list may be re-sent in this environment including a transmit node of a remote site 102 and what can be considered a target site (site 104).

Kawaguchi teaches (¶ 0005-0007) determining difference data between data stored in disparate locations for a particular restoring time. Kawaguchi further teaches data being changed in one volume not being reflected in another volume.

Lindsay teaches (¶ 0010) determining if a given delta has been applied to a target site and also requesting retransmission of replicated data from a source site in the event of a crash in the system.

The resulting claim limitations appear to be directed to creating a cycle of snapshots, computing, transmitting, and storing deltas, and performing steps such as retransmitting, caching, committing, computing, and transmitting in response to a determined loss event, the committing step specifically including additional detail including at least timely transmitting and retention of snapshots.



The Examiner concludes that the cited references used in the previous rejection cannot be reasonably combined with other references (namely Lindsay) in order to render the claims obvious as currently amended. 

The prior art does not appear to fully address the timely, selective transmission of data as paired with the timely, selective transmission of metadata in the order indicated by the claims as currently structured.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. 

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Richardson et al., U.S. Patent Application Publication No. 2004/0083263, FIG. 4
Benson et al., U.S. Patent No. 6,202,085, FIG. 3, steps 80+

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                         February 25, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hayden et al., U.S. Patent Application Publication No. 2005/0193245 (shares assignee(s) with this application)
        2 Lee et al., U.S. Patent No. 6,564,219 (shares assignee(s) with this application)
        3 Ban, U.S. Patent Application Publication No. 2015/0019812
        4 Kawaguchi, U.S. Patent Application Publication No. 2010/0057789
        5 Lindsay et al., U.S. Patent Application Publication No. 2005/0044088